DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed 07/09/2020 is acknowledged. Clams 1-29, 42 and 43 are canceled. Claims 33-41 are amended. It is noted that claims 31 and 32 depend from “claim 0”, which does not exist and thus render the claims ambiguous. It is suggested that claim 31 be amended to depend from claim 30 and claim 32 to depend from either claim 30 or 31. It is also noted that although claims 31 and 32 are indicated as “Original” in the 07/09/2020 amendment, they differ from claims 31 and 32 in the original 11/07/2019 filing. In addition, portions of claims 33-41 that are struck out to indicate amendment do not match the text of the original 11/07/2019 filing.
	Finally, it is noted that claim 41 recites “or (b) a variant of an antibody according to (a) as shown in Table 6,” which does not comply with 35 USC 112(b). See MPEP 2173.05(s), which instructs that the claims should be complete in themselves and should not refer to figures or tables. It is suggested that the claims be amended to comply with 35 USC 112(b). For the purposes of this species election requirement, claim 41 is interpreted as reciting the variants set forth at Table 6.

Election/Restrictions
This application contains claims directed to the following patentably distinct species Monoclonal Antibody. Claim 41 recites (b) a variant of an antibody according to (a) as shown in Table 6, which is set forth in the instant specification at pages 89-93. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, namely, they have distinct amino acid sequence variations in the heavy and light chains. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 30 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply. Since the different species have distinct amino acid sequences in the heavy and light chains, art anticipating or rendering obvious one species will not anticipate or render obvious another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649